Citation Nr: 0318269	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran appeals for the assignment of a compensable 
rating.   


REMAND

The veteran underwent a VA audiological examination in March 
2002.  However, he and his representative contend, in 
essence, that his hearing loss has increased in severity 
since that time.  The Board notes that recently submitted 
medical evidence tends to support that assertion.  
Specifically, April 2002 VA records show that the veteran's 
hearing sensitivity had decreased, and an assessment of 
bilateral severe to profound sensorineural hearing loss was 
recorded on the report of a November 2002 audiogram conducted 
by a private audiologist.  Previously the veteran's hearing 
loss was described as moderate to severe.  

Given the foregoing, the Board finds that a contemporaneous 
VA audiological  examination is warranted in order to make an 
informed decision regarding the current severity of the 
veteran's bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2002); Caffrey v. Brown, 6 Vet. 
App. 377 (1994). 

The Board further notes that the veteran submitted releases 
to obtain records to the RO in August 2002.  However, there 
is no indication in the record that any attempt was made to 
obtain those records.  VA has the duty to assist the veteran 
with his claim.  38 C.F.R. § 3.159 (2002).  At a hearing 
before the undersigned Veterans Law Judge in March 2003, the 
veteran indicated there were relevant treatment records that 
have not been obtained and considered.  

The Board also finds that the RO should provide notice of the 
relevant VA regulations implementing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA).  38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2002).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for hearing loss since 
service.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained, including records from Gulf 
Coast Hearing Care Center, 9300 Emmit F. 
Lowry Expressway, Suite 186, Texas City, 
Texas  77591, since 1985; and records 
from Dr. Joel M. Berman, P.A., 17099 
Texas Avenue, #200, Webster, Texas  
77598, since January 2001.  

2.  Thereafter, the veteran should be 
afforded a VA audiological examination 
for the purpose of determining the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to the assignment of an 
initial compensable rating for bilateral 
hearing loss, with consideration of any 
evidence obtained since the Statement of 
the Case (SOC) was issued in August 2002.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided with an appropriate 
supplemental statement of the case, which 
includes the relevant regulations 
implementing VCAA and a summary of all 
evidence obtained by VA since the August 
2002 SOC.  The veteran and his 
representative should then be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


